Citation Nr: 9932523	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-41 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation benefits for bilateral 
shoulder disabilities pursuant to 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for bilateral shoulder 
disabilities on a secondary basis.

3.  Entitlement to compensation benefits for bilateral elbow 
disabilities pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Robert Marci, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to November 
1975.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1991 rating 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Salt Lake City, Utah.

In June 1996 and April 1998, the Board remanded this case to 
the RO for additional development of the evidence.  Those 
actions have been completed and the case has been returned to 
the Board for appellate consideration.  

During a VA examination in September 1998, the examiner 
rendered an opinion that the bilateral epicondylitis was a 
psychophysiologic functional disorder.  The Board finds that 
this opinion raises the issue of an increased rating for the 
service connected psychophysiologic reaction.  This issue is 
referred to the RO for appropriate action. 



FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
shows that VA medical treatment, physical therapy, or 
diagnosis, to include treatment on September 15, 1982, 
resulted in additional disability to the shoulders, diagnosed 
as bilateral impingement syndrome.

2.  There is no competent medical evidence of record which 
establishes a causal relationship between the veteran's 
bilateral shoulder disabilities and his service-connected 
pyschophysiological reaction, manifested by persistent pain 
in dorsal spine.

3.  The VA physical therapy program initiated in May 1991 did 
not resulted in additional disability of the elbows, 
diagnosed as bilateral epicondylitis.


CONCLUSIONS OF LAW

1.  The claim for compensation benefits for bilateral 
shoulder disabilities pursuant to 38 U.S.C.A. § 1151 is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for entitlement to service connection for 
bilateral shoulder disabilities on a secondary basis is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for compensation benefits for bilateral 
elbow disabilities pursuant to 38 U.S.C.A. § 1151 are not 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  While the Caluza case pertains to the issue 
of service connection, the rationale is also applicable to 
the current claim.

The applicable statute provides that, where a veteran suffers 
an injury, or an aggravation of an injury, as the result of 
VA hospitalization, medical, or surgical treatment or a 
course of vocational rehabilitation, or as a result of having 
submitted to an examination, not the result of such veteran's 
own willful misconduct, and such injury or aggravation 
results in additional disability or the death of such 
veteran, disability or death compensation shall be awarded in 
the same manner as if such disability, aggravation, or death 
were service-connected. 38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (a) (1999).

In determining that additional disability exists, the 
following considerations will govern:

(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.

(i)	As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.

(ii)	As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition, which the specific medical or surgical treatment 
was designed to relieve.

(2)	Compensation will not be payable under 38 U.S.C.A. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 38 C.F.R. § 3.358(b) (1999).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)	It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2)	The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)	Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

(4)	When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans. 38 C.F.R. § 3.358(c) (1999).

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as the result of having 
submitted to a VA examination, medical or surgical treatment, 
hospitalization or a course of vocational rehabilitation 
under any law administered by VA and not a result of the 
veteran's own willful misconduct, disability or death 
compensation or dependency and indemnity compensation will be 
awarded for such disease, injury, aggravation or death as if 
such condition were service connected.  38 C.F.R. § 3.800.

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability"  The 
revisions became effective October 1,1997.  The amendment 
serves to further restrict the application of 38 U.S.C.A. 
§ 1151 as negligence is now a factor to be considered and, 
thus, would be less favorable to veteran than the statute 
prior to the revisions.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been concluded, 
the version most favorable will be applied, unless Congress 
provided otherwise or permitted the VA Secretary to provide 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  Accordingly, the more favorable 
version of 38 U.S.C.A. § 1151, in effect before October 1997, 
will be applied to the veteran's claim.

I.  Factual Background

The evidence reflects that the veteran received intermittent 
treatment at a VA facility during 1975 and 1976 primarily for 
psychiatric complaints.  During this time he also reported 
back pain and foot pain.  He was evaluated at the VA 
orthopedic clinic in October 1976.  The impression was 
thoracic (interscapular) pain, etiology unknown.  The 
physician agreed with the veteran's request to continue 
swimming, aspirin and hypnosis.

The veteran was hospitalized at a VA facility for a 
comminuted fracture of the left distal femur sustained in a 
motorcycle accident.  The VA treatment records show that he 
underwent extensive physical therapy.  A September 1978 
physical therapy report shows that he was swimming twice a 
week and doing his exercises in the water.  In June 1979 it 
was reported that the veteran received one treatment in 
therapeutic swimming.  He was swimming at a spa on the 
outside.  Later in June 1979 it was stated that the veteran 
was being discharged from physical therapy due to lack of 
attendance.

The veteran was seen at a VA outpatient treatment facility on 
September 15, 1982.  At that time he complained of straining 
his triceps during therapy "swims" with paddles for his 
service-connected back disability.  He had intermittent sharp 
pain without use of the arm since then.  An examination 
showed that the right upper arm was nontender.  There was no 
erythema or swelling.  His strength was good.  He was 
instructed to continue normal use of the arm and let pain 
restrict excessive exercise.  He was to receive follow-up 
treatment at the orthopedic clinic.  The diagnosis was muscle 
strain.

The veteran was seen at the VA outpatient clinic in February 
1983 for a right arm injury sustained in June 1982.  He was 
referred to the orthopedic clinic.  He was seen at the 
orthopedic clinic in March 1983.  At that time he complained 
of pain in both arms on the lateral side of the humerus.  He 
stated that he began using "paddles" on his hands while 
swimming to increase the strength of his stroke approximately 
9 months previously.  The pain on the left side over a week 
or so resolved.  The pain on the right side was persistent.  
He tried a period of immobilization and medication, which did 
not provide permanent improvement.  There was no neck pain or 
tingling in the fingers.  

The examination showed no atrophy of the shoulder girdle.  
There was good strength except for a little weakness of the 
triceps on the right side. There was tenderness at the 
insertion of the deltoid on the lateral humerus at the 
deltoid tubercle.  This was increased by abduction under 
stress.  X-rays were relatively unremarkable.  The assessment 
was inflammation at the insertion of the deltoid on the 
humerus.  It was suggested that the veteran be given physical 
therapy first for ultra sound, heat, massage, etc.  He was to 
avoid any activity that made it hurt.  He was to continue 
aspirin.  

He was evaluated by a private physician in April 1983.  At 
that time he gave a history of problems with his right 
shoulder since last summer when he was swimming.  He stated 
that he swam regularly, about a mile a day. He developed pain 
rather suddenly in both shoulders.  He tried to ignore the 
pain and increased his activity, which seemed to make it 
worse.  The diagnosis was impingement syndrome of the right 
shoulder.  He continued to receive treatment during 1983 and 
1984.

The veteran was seen at a VA outpatient clinic in June 1983 
for overuse syndrome, both shoulders.  His right shoulder had 
been injected with excellent results.  He had been told to 
stop swimming, which he compulsively did due to his back 
problem.  He was to be continued on his current program and 
if he experienced severe pain in his shoulders he was to be 
referred to another physician.  He continued to receive 
follow-up treatment at a VA facility.  

A summary of VA hospitalization dated in January 1990 showed 
that the veteran underwent a right shoulder arthroscopy with 
arthroscopic subacromial decompression.  The diagnosis was 
right shoulder impingement syndrome.  He was seen at a VA 
facility in June 1990 for treatment for his left shoulder.

A summary of VA hospitalization dated in December 1990 
includes a diagnosis of impingement syndrome of the left 
shoulder.  In February 1991 he was hospitalized and underwent 
decompression of the left shoulder for left shoulder 
impingement.  Subsequently he continued to receive follow-up 
treatment.  In Mat 1991 he was placed on a physical therapy 
program for rehabilitation of both rotator cuffs.  He was 
seen at the orthopedic clinic in October 1991.  At that time 
he reported that he had pain in both shoulders, worse on the 
right side.  The physician indicated it appeared to have 
gotten much worse after undergoing physical therapy this 
summer.  The veteran also had arm pain.  There did not appear 
to be evidence of tennis elbow, which he seemed to have 
developed during physical therapy.

A hearing was held at the RO in June 1992.  The testimony was 
confined to the cause of the bilateral shoulder impingement 
syndrome.  He testified that he developed a back disability 
in 1978 and over the years, managed his pain by swimming 
therapy.  He stated that he was swimming with paddles on his 
hands and suffered an injury during July 1982.  He mentioned 
that he immediately sought medical help and was told at the 
VA Medical Center that he had muscle strain.  He said that he 
was advised to stop using the paddles, but to continue his 
swimming therapy.  The veteran indicated that he had pain in 
the biceps and arm muscles for the next three months.  He 
sought treatment from a private physician, who ordered him to 
stop swimming.  He was treated with oral steroids.  

The veteran further testified that his symptoms have not 
abated and that he has had continued problems with his arms.  
He stated that he was able to work, but that he endured a lot 
of pain and that he avoids overhead motions with his arms.  
He reported a history of multiple surgeries to both 
shoulders.

A VA outpatient treatment record dated in November 1992 
contains diagnoses of chronic stable, right shoulder 
impingement syndrome and bilateral epicondylitis with the 
right being worse than the left.  I

In letter dated in November 1992, a VA medical facility 
requested information from R. P., a physical therapist.  He 
was informed that the veteran had been referred by the 
orthopedic clinic to him for therapy.  Additional information 
was requested.

In an undated statement from R. P., he stated that he 
recalled treating the veteran who had been swimming a great 
deal.  The physical therapist reported that the veteran's 
major complaint was shoulder pain, with a positive 
impingement sign, and with one of the shoulders having 
decreased passive accessory movements.  It was the 
therapist's recollection that the veteran had trouble keeping 
his appointments and requested a home program.  The veteran 
was advised to stop any exercise, which increased his 
discomfort or caused lingering pain.

The veteran was seen at a VA therapy clinic in January 1993 
for bilateral tennis elbow.  At that time he was instructed 
on the care and use of splints.  A summary of VA 
hospitalization dated in December 1993 revealed that the 
veteran underwent an open subacromial decompression of the 
right with acromioplasty and Mumford procedure. A VA 
outpatient treatment record dated in February 1995 included 
an assessment bilateral lateral epicondylitis.

The veteran testified at another RO hearing in September 
1995.  At that time the veteran provided additional testimony 
concerning the bilateral shoulder disorder.  He testified 
that in May 1991, following shoulder surgery, he was referred 
to the VA physical therapy clinic for pain in his shoulders.  
He was seen by Mr. R. P., a physical therapist, who placed 
him on an exercise program.  The treatment goal was to work 
on the veteran's shoulder strengthening.  He stated that he 
saw the therapist about six times.  He was then placed on a 
home therapy program.  In June 1991 he experienced pain in 
his elbows and called the therapist.  

He further testified that the therapist indicated that he 
must have been bending his wrists and recommended that he 
stop those wrist exercises, which the veteran did.  He 
reported that the physical therapist advised him that his 
condition would go away.  He stated that these exercises 
caused the bilateral epicondylitis.  In conjunction with the 
hearing, he submitted copies of the pertinent exercises on 
which he was placed by the therapist.

At a VA orthopedic examination performed in August 1996, the 
veteran reported a history of having developed pain in both 
of his shoulders while he was swimming with a swim stroke 
paddle in July 1982.  He was seen by the VA and was told he 
had a mild strain that would clear up and to continue 
swimming.  He was seen later in 1983 by an orthopedist and 
told he had impingement syndrome.  stated that he 
subsequently underwent two right shoulder arthroscopies, a 
left shoulder arthroscopy and a right Mumford procedure.  He 
mentioned that he has been treated with cortisone injections 
and anti-inflammatory medications and bilateral tennis elbow 
splints.  He reported that these disorders adversely affect 
his ability as a dentist.  He also reported complaints of 
bilateral shoulder pain.  The examiner concluded that the 
veteran seemed to be getting along and that most of his 
functional deficit was overhead lifting and forward elevation 
of his right shoulder.  He noted that the veteran had an 
arthrogram in January 1996, which showed no evidence of a 
rotator cuff tear, which would be the major etiology if he 
had a muscle problem.  

The examiner indicated that regarding the epicondylitis, the 
tenderness over the lateral epicondyles was not that 
impressive.  There was some tenderness over the radial 
tunnels.  The examiner stated that could this be secondary to 
doing his exercises poorly?  Yes.  Was it very common?  No.  
The examiner stated that the tennis elbow could be related to 
the veteran's job as a dentist.  The wrist exercises could 
aggravate the tennis elbow.  

A VA orthopedic examination was conducted in February 1997.  
At that time, the veteran reported complaints of right 
shoulder pain with any motion abducting the shoulder or 
forward elevation of the shoulder, limitation of motion of 
the right shoulder with these motion.  Following the 
examination the examiner indicated that with strenuous 
exercise of the shoulder, the lower arm was utilized also and 
associated with these exercises could easily produce 
bilateral epicondylitis, which did occur in the swimming.  If 
actively pursued, could lead to the shoulder impingement 
syndrome.  

The diagnoses were:  bilateral post arthroscopic surgeries of 
his shoulders with bilateral impingement syndrome and Mumford 
procedure of the right shoulder with distal clavicular 
resection and acromial resection with marked limitation of 
motion of the right shoulder and no real limitation of motion 
of the left shoulder; and bilateral epicondylitis aggravated 
by the physical therapy which was prescribed after the 
shoulder surgeries with minimal symptomatology of the lateral 
epicondylitis at this time.

VA orthopedic evaluations were conducted in September 1998.  
The examination showed limitation of motion in the right 
shoulder.  The veteran complained of constant right shoulder 
pain and intermittent left shoulder pain.  The examiner 
reported that following shoulder surgery, the veteran was 
given a series of strengthening exercises.  Within two weeks 
the veteran developed bilateral acute epicondylitis, which 
the veteran related to the wrist flexion and extension during 
the exercise performances.  The veteran reported constant 
pain and tenderness over each lateral epicondyle and 
demonstrated complete relief of the elbow symptoms when a 
band was applied to each forearm below each elbow, the 
distance 1/3 of the distance to each wrist.  At the present, 
there was mild tenderness over each lateral epicondyle.  

The examiner stated that the bilateral shoulder pain was 
adequately diagnosed as that of bilateral shoulder 
impingement.  There was no relationship to any dorsal 
impingement.  It did not result in any additional shoulder 
disability.  

After reviewing the records, the second examiner rendered an 
opinion that it was unlikely, given the extensive support for 
the diagnosis of bilateral shoulder and impingement syndrome 
and the associated shoulder surgery, that the bilateral 
shoulder disability was related to the service connected 
psychophysiologic reaction manifested by dorsal spine pain. 

The examiner further found that it was unlikely that the 
treatment rendered at the VA outpatient clinic on 15, 1982 
resulted in negative long-term impact on the veteran's 
management of his shoulder disorders.  The examiner noted 
that the veteran's contention in his multiple petitions was 
based on his development of shoulder impingement syndrome, 
which had been diagnosed at that point as muscle strain or 
tendonitis at the deltoid tubercle.  This resulted in his 
continuing to perform physical activity which aggravated what 
he felt was a reversible condition that may have gone away if 
he was restricted from swimming earlier.  The examiner stated 
that this was not supported by the medical documentation, 
which specifically outlined that the veteran let pain 
restrict excessive exercise as dated on his initial 
evaluation on September 15, 1998.

The examiner also stated that it sounded like the veteran's 
complaints and symptoms were vague enough that, at that early 
point in the development of his shoulder pathology, the 
diagnosis was clear.  It was documented in the referral to 
physical therapy dated in March 1983 that he was having some 
pain at the deltoid insertion.  He mentioned that this was 
again noted on May 12, 1983, as well as a statement that said 
an injection with steroids by a private physician did the 
veteran no good at all followed by an injection of 
medications at the deltoid tubercle which gave him an 
excellent result as detailed on June 30, 1983.  The examiner 
indicated that this called into question whether the veteran 
had a clear-cut impingement syndrome at that period in time 
which would have been effectively treated and completely 
reversible by restriction from swimming.

It was stated that, with the veteran's protracted course of 
shoulder pathology, that the examiner found it unlikely that 
even had the veteran avoided activities such as swimming that 
he would have successfully eliminated the ultimate 
development of a chronic impingement syndrome which persisted 
despite very prolonged efforts at conservative treatment.  It 
was unlikely that the physical therapy program that the 
veteran began utilizing in May 1991 resulted in additional 
disability over development of bilateral epicondylitis.  

The orthopedic specialist stated that lateral epicondylitis 
is a common disorder; that it was frequently associated with 
tennis and repetitive motion injuries such as work on 
assembly lines or repetitive manual labor; that he has not 
seen an association with physical therapy regiments in the 
shoulder; and that he had not encountered its occurrence in 
patients treated with rigorous shoulder rehabilitation 
exercises.  

The orthopedic specialist noted that the veteran was involved 
in many other activities, which the veteran reported 
aggravated his symptoms and may well have been the inciting 
factors, although the exact inciting factor was impossible to 
determine.  The orthopedic specialist also noted that a 
clinic note dated in November 1992 indicated that the veteran 
had bilateral elbow pain, which was exacerbated by dentistry 
activities and any kind of hammering or painting.  He 
mentioned that those prolonged activities such as hammering 
or painting would more likely to result in chronic and 
repetitive tears of the muscle origin at the lateral 
epicondyle than therapy exercises with Tex bands.  

The orthopedic specialist expressed that there were notes in 
the record that the veteran was engaged in rotator cuff 
strengthening exercises prior to 1991 as detailed in March 
1990 where he was encouraged to go ahead with strengthening 
exercises, which were demonstrated to include rotator cuff 
strengthening exercises.  

The orthopedic specialist reported that the exact onset of 
the veteran's elbow symptoms are called into question with an 
examination dated in April 1987, which noted that the veteran 
was complaining of primary left elbow pain which had been 
aching nonspecifically without a history of trauma.  The 
orthopedic specialist stated that the examination revealed a 
minimal amount of tenderness directly over the epicondyle, 
which raised the suggestion that the veteran may have begun 
developing epicondylitis at that early stage four years prior 
to the onset of his physical therapy regimen.

In conjunction with his claim the veteran submitted copies of 
medical literature regarding etiology and treatment for 
rotator cup impingement syndrome.

II.  Bilateral Shoulder Disability per 38 U.S.C.A. § 1151

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.  

While the veteran is competent to describe bilateral shoulder 
pain, a diagnosis and an analysis of the etiology regarding 
such complaints requires competent medical evidence and 
cannot be evidenced by the veteran's lay testimony.  As such, 
the testimony furnished during the personal hearings has not 
served to render this claim well-grounded.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

In this case, the veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record which shows that the medical treatment or diagnosis 
rendered at the VA outpatient clinic on September 15, 1982, 
resulted in additional disability to the shoulders, which was 
diagnosed as bilateral impingement syndrome.  

In this regard, the veteran's medical records were reviewed 
by two VA orthopedic specialists in September 1998, who 
rendered an opinion that the treatment the veteran received 
at the VA clinic did not result in additional disability as 
it related to bilateral impingement syndrome.  There is no 
competent medical evidence of record that contradicts these 
opinions. 

The VA examiner in February 1997 indicated that strenuous 
exercise such as swimming could result in epicondylitis, 
which if actively pursued, could develop problems with 
impingement syndrome.  However, there are no VA records, 
which indicate that the veteran's swimming with paddles, 
which reportedly resulted in right shoulder pain in the 
summer of 1982, was part of a VA therapy program.  The record 
reflects that the veteran was discharged from the physical 
therapy program in June 1979.  Also, the copies of the 
medical literature are generic in nature and are insufficient 
to establish a well-grounded claim.  Sacks v. West, 11 Vet. 
App. 314 (1998) 

Consequently, in the absence of any competent evidence of a 
causal relationship between medical treatment, to include 
physical therapy, or a diagnosis by the VA and the 
development of additional bilateral shoulder disability, the 
claim is not well grounded.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  

Further, the Board views the information provided in the 
statement of the case, supplemental statement of the case, 
and other correspondence from the RO, sufficient to inform 
the veteran of the elements necessary to complete his 
application for a claim for compensation benefits for 
bilateral shoulder disabilities pursuant to 38 U.S.C.A. 
§ 1151. 

Additionally, when the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the appellant's claim is well grounded, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether the appellant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In light of the appellant's failure to meet the initial 
burden of the adjudication process, the Board concludes that 
he has not been prejudiced by the decision herein.  
Furthermore, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt doctrine per 38 
U.S.C.A. § 5107.


III.  Bilateral Shoulder Disabilities on a Secondary Basis

As previously, set forth, the threshold question that must be 
resolved with regard to a claim is whether the veteran has 
met his initial obligation of submitting evidence of a well-
grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

A disability which is proximately due to or the result of, or 
aggravated by, a service-connected disease or injury shall be 
service-connected. 38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet.App. 439 (1995). 

Service connection is in effect for psychophysiologic 
reaction manifested by dorsal spine pain, currently evaluated 
as 10 percent disabling. 

In this regard, the veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record, which shows that the disability of the shoulders 
is related to or aggravated by the service connected 
psychophysiologic reaction manifested by dorsal spine pain.  
In fact, in September 1998, two VA orthopedists after 
reviewing the records opined that it was unlikely that the 
bilateral impingement syndrome was related to the service 
connected disorder.  There is no competent medical evidence 
of record that contradicts these opinions.  As previously 
discussed the veteran's statements and testimony are 
insufficient to establish such a causal relationship.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

Consequently, in the absence of any competent evidence of a 
causal relationship between the current bilateral shoulder 
disability and a service connected disability, the claim is 
not well grounded.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); Allen v. Brown, 7 Vet.App. 439 (1995). 

Further, the Board views the information provided in the 
statement of the case, supplemental statement of the case, 
and other correspondence from the RO, sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection for bilateral shoulder 
disabilities on a secondary basis.  Additionally, when the 
Board addresses in its decision a question that has not been 
addressed by the RO, such as whether or not the appellant's 
claim is well grounded, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein. 

IV.  Bilateral Elbow Disabilities Pursuant to 38 U.S.C.A. 
§ 1151

Initially, the Board finds that this claim is well grounded 
pursuant to 38 U.S.C.A. § 5107.  This finding is based on the 
opinion of VA examiner in August 1996 that the wrist 
exercises could aggravate the tennis elbow.  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim.  The Board remanded this case in June 
1996 and April 1998 for additional development.  The Board is 
satisfied that the duty to assist has been met.

In this regard, although the VA examiner in August 1996 
stated that the epicondylitis could this be secondary to 
doing his exercises poorly, he further stated that this was 
not very common.  He also indicated that the tennis elbow 
could be related to the veteran's job as a dentist.  Both VA 
examiners in August 1996 and February 1997 indicated that the 
wrist exercises could aggravate the tennis elbow.  However, 
they did not indicate whether any aggravation was chronic in 
nature or did they identify the degree of aggravation.  

Additionally, the case was reviewed by two VA orthopedist in 
September 1998.  One orthopedist rendered an opinion that the 
epicondylitis was a psychophysiologic functional disorder 
with no relationship to any shoulder exercise or to flexion 
or extension of the wrist.  The second VA orthopedic 
specialists concluded that it was unlikely that the physical 
therapy program resulted in additional disability as it 
related the bilateral epicondylitis.  

The Board finds that the opinions by the VA orthopedic 
specialists in September 1998 are more probative than that of 
the VA examinations in August 1996 and February 1997.  The 
later opinions were based on a detailed review of the entire 
record as evidence by the contents of the reports and 
contains more comprehensive reasoning and analysis as support 
for the conclusions reached. 

As previously discussed the VA examiner in February 1997 
indicated that strenuous exercise such as swimming could 
result in epicondylitis.  However, there are VA no records 
which indicate that the veteran's swimming with paddles was 
part of a VA therapy program in June or July 1982, when the 
initial right shoulder injury occurred.  Additionally, the 
veteran has indicated that the epicondylitis was first 
manifested in 1991 during therapy following left shoulder 
surgery.   

While the veteran has provided testimony expressing his 
belief that the physical therapy he began in May 1991, 
following shoulder surgery resulted in bilateral 
epicondylitis, he is not shown to possess the medical 
credentials requisite to offering a competent medical opinion 
as to causation and/or diagnosis.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992). In view of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for compensation benefits for bilateral elbow 
disabilities pursuant to 38 U.S.C.A. § 1151.  

ORDER

Entitlement to compensation benefits for bilateral shoulder 
disabilities pursuant to 38 U.S.C.A. § 1151 is denied.

Entitlement to service connection for bilateral shoulder 
disabilities on a secondary basis is denied.

Entitlement to compensation benefits for bilateral elbow 
disabilities pursuant to 38 U.S.C.A. § 1151 is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

